TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00581-CV



                                Sun Belt Commodities, Appellant

                                                 v.

                  Highlands Insurance Company, In Receivership, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
 NO. D-1-GN-05-004416, HONORABLE MARGARET COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Sun Belt Commodities filed a notice of appeal on September 18, 2008. On

December 12, 2008, the court reporter informed this Court that appellant had neither paid for nor

made arrangements to pay for the reporter’s record. That same day the clerk of this Court sent notice

to appellant’s counsel that this appeal would be dismissed for want of prosecution if appellant did

not submit a status report to this Court on or before December 22, 2008. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(c).



                                              __________________________________________

                                              Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 4, 2009




                                             2